Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/12/20. Claims 1-14 and 21-26 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose: A method comprising: forming a first III-V compound layer over a substrate;
forming a second III-V compound layer over the first III-V compound layer, the second III-V compound layer having a greater band gap than the first III-V compound layer;
forming a third III-V compound layer over the second III-V compound layer, the third III-V compound layer and the first III-V compound layer comprising a same III-V compound;
forming a passivation layer along a topmost surface and sidewalls of the third III-V compound layer: and layer, the passivation layer being in physical contact with a first portion of a topmost surface of the second III-V compound layer:
forming a fourth III-V compound layer over the second III-V compound layer, the fourth III-V compound layer having a greater band gap than the first III-V compounddayefr layer: and removing the passivation layer to expose the first portion of the topmost surface of the second III-V compound layer, and the topmost surface and the sidewalls of the third III-V compound layer, as recited in claim 1. Claims 2-7 depend from claim 1 and are also allowable.

forming a p-doped second GaN layer over the first AlGaN layer, the first AlGaN layer being interposed between the p-doped second GaN layer and the first GaN layer:
blanket depositing a dielectric material over the p-doped second GaN layer and the first AlGaN layer;
removing a portion of the dielectric material from over a topmost surface of the first AlGaN layer, a remaining portion of the dielectric material extending along a topmost surface and sidewalls of the p-doped second GaN layer forming a passivation layer; and
forming a second AlGaN layer over the first AlGaN layer, the second AlGaN layer having a greater aluminum content than the first AlGaN layer, as recited in claim 8. Claims 9-14 depend from claim 8 are also allowable.
A method comprising:
forming a first semiconductor layer over a substrate, the first semiconductor layer comprising a first III-V compound;
forming a second semiconductor layer over the first semiconductor layer, the second semiconductor layer comprising a second III-V compound different from the first III-V compound;
forming a third semiconductor layer over the semiconductor second layer, the third semiconductor layer comprising the first III-V compound;
removing a first portion of the third semiconductor layer to expose a first portion of a top surface of the second semiconductor layer;
forming a first passivation layer along a top surface and a sidewall of a remaining portion of the third semiconductor layer;

after forming the fourth semiconductor layer, removing the first passivation layer; forming a second passivation layer over the third semiconductor layer and the fourth semiconductor layer;
patterning the second semiconductor layer, the fourth semiconductor layer and the second passivation layer to form a first opening; and
forming a first source/drain electrode in the first opening, as recited in claim 21. Claims 22-26 depend from claim 21 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Zhang (US20060226442A1) teaches that the asserted p-doped second GaN layer 60 is interposed between the asserted first GaN layer 40 and the asserted AlGaN layer 50. In other words, Zhang teaches that the asserted first AlGaN layer 50 is not interposed between the asserted p-doped second GaN layer 60 and the asserted first GaN layer 40. As such, Zhang fails to teach or suggest “the first AlGaN layer being interposed between the p-doped second GaN layer and the first GaN layer” as recited in amended claim 8. Furthermore, Chiang fails to cure deficiencies of Zhang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813